PER CURIAM.
The plaintiff appeals the trial court’s entry of final summary judgment in favor of the defendants. We affirm.
We agree with the trial court's finding that the lease and the assignment were unambiguous on their face and that no extrinsic evidence need be considered. See McClure v. Painewebber, Inc., 549 So.2d 1157, 1158 (Fla. 3d DCA 1989); Acceleration Nat’l Service Corp. v. Brickell Financial Services Motor Club, Inc., 541 So.2d 738, 739 (Fla. 3d DCA), review denied, 548 So.2d 662 (Fla.1989). That being so, the trial court was faced with a question of law and summary final judgment was properly entered in favor of the defendants.
Affirmed.